Filed:  October 28, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
CHESTER S. KURZET and LOUISE JAYNE,			

	Appellants,	

	v.				


DEPARTMENT OF REVENUE,	

State of Oregon,	

	Respondent.


(OTC 3866; SC S43936)
	On appeal from the Oregon Tax Court.


	Argued and submitted October 14, 1999.


	Louise Jayne, Portland, appellant pro se, argued the cause
and filed the briefs for appellants.


	Jerry Bronner, Assistant Attorney General, Salem, argued the
cause for respondent.  With him on the brief was Hardy Myers,
Attorney General.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
Durham, Leeson, and Riggs, Justices.*


	MEMORANDUM OPINION


	The judgment of the Oregon Tax Court is affirmed.  ORS
305.765; Atkins v. Dept. of Rev., 320 Or 713, 894 P2d 449 (1995),
cert den 516 US 1042 (1996).		



    *Kulongoski, J., did not participate in the consideration or
decision of this case.